Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 12, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

  156475(86)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  KIRK SCOTT PEDERSEN,                                                                                     Kurtis T. Wilder
           Plaintiff-Appellee,                                                                       Elizabeth T. Clement,
                                                                                                                      Justices
  v                                                                 SC: 156475
                                                                    COA: 328855
                                                                    Wayne CC: 11-012843-NO
  MEIJER STORES, INC.,
            Defendant-Appellant,
  and
  MACTEC, INC., MACTEC ENGINEERING &
  CONSULTING, INC., AMEC E&I, INC., AMEC
  E&I HOLDINGS, INC., AMEC ENVIRONMENT
  & INFRASTRUCTURE, INC., JARDER
  OUTDOOR NINGBO COMPANY, LTD.,
  NINGBO TEXTILES IMPORT & EXPORT
  CORPORATION, NINGBO TEXTILES, HAIJIN
  METAL PRODUCTS, LTD., QIAN JUN,
  SINOCHEM GROUP, SINOCHEM
  CORPORATION, SINOCHEM, SINOCHEM
  NINGBO COMPANY, LTD., and SINOCHEM
  INTERNATIONAL,
            Defendants.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 1, 2018
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 12, 2018
         d0905
                                                                               Clerk